                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                                  §
RICKY LEE UMPHRIES,                               §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Case No. 6:19-CV-592-JDK-JDL
                                                  §
SMITH COUNTY, ET AL.,                             §
                                                  §
        Defendants.                               §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Ricky Lee Umphries, an inmate proceeding pro se, filed the above-styled and

numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On February 26, 2020, the Magistrate

Judge issued a Report and Recommendation (Docket No. 21), recommending that Plaintiff’s

claims should be dismissed for failure to state a claim upon which relief may be granted. Id.

at 9. Plaintiff filed objections on March 9, 2020. Docket No. 22.

       In his objections, Plaintiff largely restates the allegations in his Amended Complaint. Id. at

1–2. As the Magistrate properly concluded, however, Plaintiff's slipping and falling in his cell

amounts to nothing more than unreasonableness or negligence, and it does not qualify as deliberate

indifference under the Eighth Amendment. See, e.g., Atkins v. Sheriff’s Jail Avoyelles Parish, 278 F.

App’x 438, 439 (5th Cir. 2008); McLaughlin v. Farries, 122 F. App’x 692, 693 (5th Cir. 2004).

Further, Plaintiff also failed to state a claim for failure to protect against Defendant Smith because

Plaintiff does not allege that Smith was personally involved in making the housing decisions that

placed Plaintiff in the same cell as inmate Deer or that Smith knew that Deer would assault




                                              Page 1 of 2
Plaintiff. See Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011); Jacquez v. Procunier, 801 F.2d

789, 793 (5th Cir. 1986). Plaintiff also failed to allege that Smith implemented unconstitutional

policies that causally resulted in his injuries.    See Porter, 659 F.3d at 446.       Plaintiff’s

claims must therefore be dismissed.

       Having made a de novo review of the objections raised by Plaintiff to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Plaintiff’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

21) be ADOPTED. It is further

       ORDERED that Plaintiff’s suit is DISMISSED WITH PREJUDICE.
       So ORDERED and SIGNED this 18th day of March, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
